Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 1 of 33 Page ID #:1



      LAW OFFICES OF DALE K. GALIPO
  1   Dale K. Galipo, Esq. (Bar No. 144074)
       dalekgalipo@yahoo.com
  2   21800 Burbank Boulevard, Suite 310
      Woodland Hills, California 91367
  3   Telephone: (818) 347-3333
      Facsimile: (818) 347-4118
  4
  5   Attorney for Plaintiffs
  6
  7                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9    JESUS CORRALES; ERICA                  CASE No.:
       ORTIZ; ENRIQUE CARRANZA;
 10    and BULMARO CARRANZA,
       individually,                          PLAINTIFF’S COMPLAINT FOR
 11                                           DAMAGES
 12                 Plaintiffs,                   1. 42 U.S.C. § 1983 (Unreasonable
                                                      Search and Seizure – Excessive
 13          v.                                       Force)
 14                                               2. 42 U.S.C. § 1983 (Unreasonable
       CITY OF LOMPOC; HENRY                          Search and Seizure – Denial of
 15    STRONG; DANIEL GARZA;                          Medical Care)
 16    GABRIEL MOLINA; and DOES 1-                3. 42 U.S.C. § 1983 (Unreasonable
       10, inclusive,                                 Search and Seizure – Detention
 17
                                                      and Arrest)
 18                 Defendants.                   4. 42 U.S.C. § 1983 (Failure to
 19                                                   Intervene)
                                                  5. 42 U.S.C. § 1983 (Municipal
 20                                                   Liability – Unconstitutional
 21                                                   Custom, Practice, or Policy)
                                                  6. 42 U.S.C. § 1983 (Municipal
 22                                                   Liability – Failure to Train)
 23                                               7. 42 U.S.C. § 1983 (Municipal
                                                      Liability – Ratification)
 24                                               8. False Arrest/Imprisonment
 25                                               9. Battery
                                                  10. Negligence
 26                                               11. Intentional Infliction of Emotional
 27                                                   Distress
                                                  12. Negligent Infliction of Emotional
 28                                                   Distress
                                              1
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 2 of 33 Page ID #:2




  1                                              13. Violation of the Bane Act

  2                                          DEMAND FOR JURY TRIAL
  3
  4                          COMPLAINT FOR DAMAGES
  5         COMES NOW, Plaintiffs JESUS CORRALES, ERICA ORTIZ, ENRIQUE
  6   CARRANZA, AND BULMARO CARRANZA for their Complaint against CITY
  7   OF LOMPOC; HENRY STRONG; DANIEL GARZA; GABRIEL MOLINA; and
  8   DOES 1-10, inclusive and hereby alleges as follows:
  9
 10                                  INTRODUCTION
 11         1.    This civil rights and state tort action seeks compensatory and
 12   punitive damages from Defendants for violating various rights under the
 13   United States Constitution and California law in connection with the
 14   unreasonable and excessive use of force against Plaintiff JESUS CORRALES
 15   (“CORRALES”) on August 16, 2020.
 16
                                     THE PARTIES
 17
            2.    At all relevant times, Plaintiff CORRALES is an individual
 18
      residing in Santa Barbara County, California. CORRALES seeks damages
 19
      under federal and state law.
 20
            3.    At all relevant times, Plaintiff ERICA ORTIZ (“ORTIZ”) is an
 21
      individual residing in Santa Barbara County, California.          ORTIZ seeks
 22
      damages under state laws.
 23
            4.    At all relevant times, Plaintiff ENRIQUE CARRANZA is an
 24
      individual residing in Santa Barbara County, California. ENRIQUE
 25
      CARRANZA seeks damages under state laws.
 26
 27
 28
                                             2
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 3 of 33 Page ID #:3




  1            5.   At all relevant times, Plaintiff BULMARO CARRANZA is an
  2   individual residing in Santa Barbara County, California. BULMARO
  3   CARRANZA seeks damages under state laws.
  4            6.   Defendant David Garza (“GARZA”) is and/or was at all times
  5   pertinent hereto, a sworn law enforcement officer. Specifically, said defendant
  6   was acting under color of law in the course and scope of his duties as a police
  7   officer employed by the Lompoc Police Department. GARZA was acting with
  8   the complete authority and ratification of his principal, Defendant City of
  9   Lompoc (“CITY”), at all relevant times.
 10            7.   Defendant Henry Strong (“STRONG”) is and/or was at all times
 11   pertinent hereto, a sworn law enforcement officer. Specifically, said defendant
 12   was acting under color of law in the course and scope of his duties as a police
 13   officer employed by the Lompoc Police Department. STRONG was acting
 14   with the complete authority and ratification of his principal, Defendant CITY,
 15   at all relevant times.
 16            8.   Defendant MOLINA is and/or was at all times pertinent hereto, a
 17   sworn law enforcement officer. Specifically, said defendant was acting under
 18   color of law in the course and scope of his duties as a police officer employed
 19   by the Lompoc Police Department. MOLINA was acting with the complete
 20   authority and ratification of his principal, Defendant CITY, at all relevant
 21   times.
 22            9.   Defendant CITY is a municipal corporation existing under the law
 23   of the State of California, and a political subdivision of the State of California
 24   that is within this judicial district.   CITY is responsible for the actions,
 25   omissions, policies, procedures, practices, and customs of its various agents
 26   and agencies, including the LOMPOC POLICE DEPARTMENT (“LPD”) and
 27   its agents and employees.       At all relevant times, Defendant CITY was
 28   responsible for assuring that actions, omissions, policies, procedures,
                                               3
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 4 of 33 Page ID #:4




  1   practices, and customs of the CITY, LPD, and its employees and agents
  2   complied with the laws of the United States and the State of California. At all
  3   relevant times, CITY was the employer of Defendants GARZA, STRONG,
  4   MOLINA, and DOES 1-10.
  5         10.   Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
  6   inclusive, are officers for the LPD. At all relevant times, these Defendants
  7   were acting under color of law within the course and scope of their duties as
  8   LPD officers. At all relevant times, GARZA, STRONG, MOLINA, and DOES
  9   1-8, inclusive, were acting with the complete authority and ratification of their
 10   principal, Defendant CITY.
 11         11.   Defendants DOES 9-10, inclusive, are managerial, supervisorial,
 12   or policymaking employees of the CITY/LPD who were acting under color of
 13   law within the course and scope of their duties as supervisorial officers for the
 14   LPD. DOES 9-10, inclusive, were acting with the complete authority and
 15   ratification of their principal, Defendant CITY.
 16         12.   Plaintiffs are ignorant of the true names and capacities of
 17   Defendants DOES 1-10, inclusive, and therefore sue these defendants by such
 18   fictitious names. Plaintiffs will amend the complaint to allege the true names
 19   and capacities of those defendants when the same has been ascertained.
 20   Plaintiffs are informed and believe, and on that basis allege, that DOES 1-10,
 21   inclusive, and each of them, are responsible in some manner for the
 22   occurrences alleged herein and proximately caused Plaintiffs’ damages.
 23         13.   On information and belief, DOES 1-10, inclusive, were at all
 24   relevant times residents of the City of Lompoc.
 25         14.   Plaintiffs are informed and believe, and on that basis allege, that
 26   Defendants acted at all times mentioned herein as the actual and/or ostensible
 27   agents, employees, servants or representatives of each other and, in doing the
 28
                                             4
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 5 of 33 Page ID #:5




  1   activities alleged herein, acted within the scope of their authority as agents
  2   and employees, and with the permission and consent of each other.
  3         15.   Plaintiffs are informed and believe, and on that basis allege, that
  4   at all times mentioned herein all Defendants acted under color of law, statute,
  5   ordinance, regulations, customs and usages of the State of California and the
  6   CITY.
  7         16.   Defendants GARZA, STRONG, MOLINA, and DOES 1-10 are
  8   sued in their individual capacity.
  9         17.   On or around February 11, 2021, Plaintiffs filed comprehensive
 10   and timely claims for damages with the City of Los Angeles pursuant to
 11   applicable sections of the California Government Code.
 12         18.   On February 17, 2021, the CITY rejected Plaintiffs’ claims.
 13
                              JURISDICTION AND VENUE
 14
            19.   The Court has jurisdiction over Plaintiffs’ claims pursuant to 28
 15
      U.S.C. §§ 1331 and 1343(a)(3)-(4) because Plaintiffs assert claims arising
 16
      under the laws of the United States including 42 U.S.C. § 1983 and the Fourth
 17
      Amendment of the United States Constitution.
 18
            20.   This Court has supplemental jurisdiction over Plaintiffs’ claims
 19
      arising under state law pursuant to 28 U.S.C. § 1367(a), because those claims
 20
      are so related to the federal claims that they form part of the same case or
 21
      controversy under Article III of the United States Constitution.
 22
            21.   Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b),
 23
      because Defendants reside in this district and all incidents, events, and
 24
      occurrences giving rise to this action occurred within this district.
 25
 26
 27
 28
                                             5
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 6 of 33 Page ID #:6




  1               FACTS COMMON TO ALL CLAIMS FOR RELIEF
  2         22.   Plaintiffs repeat and re-allege each and every allegation of
  3   paragraphs 1 through 21, inclusive, as if fully set forth herein.
  4         23.   On August 16, 2020, at or around 421 South U Street, Lompoc,
  5   California, Plaintiff CORRALES heard commotion outside his residence and
  6   walked outside to see what was happening.
  7         24.   While acting under color of state law and in the course and scope
  8   of their duties as police officers for the Lompoc Police Department, Lompoc
  9   Police Officers STRONG and GARZA used excessive and unreasonable force
 10   against Plaintiff CORRALES when they deployed their police K9 and Taser
 11   on Plaintiff CORRALES. At all relevant times, Plaintiff CORRALES was
 12   unarmed, was not assaulting or attempting to assault the officers, was not
 13   threatening the officers or any other person, and was merely inquiring as to
 14   why the Lompoc police officers were outside his home.
 15         25.   Following the deployment of the K9, Defendants GARZA and
 16   STRONG failed to timely release the K9 from the bite.
 17         26.   Following the deployment of the K9, GARZA and STRONG
 18   deployed Taser on Plaintiff CORRALES who was already on the ground and
 19   being attacked by the K9.
 20         27.   Defendants GARZA, STRONG, MOLIA, and DOES 1-8 failed to
 21   provide timely medical care for Plaintiff CORRALES.
 22         28.   Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
 23   inclusive, (“DOE OFFICERS”) caused various injuries herein by integrally
 24   participating or failing to intervene in the incident, and by engaging in other
 25   acts and/or omissions around the time of the incident.
 26         29.   Plaintiff CORRALES suffered serious bodily injury as a direct
 27   and proximate result of the actions of Defendants GARZA, STRONG,
 28   MOLINA, and CITY. Defendants GARZA, STRONG, MOLINA, CITY and
                                             6
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 7 of 33 Page ID #:7




  1   DOES 1-10, inclusive, are directly liable for Plaintiff’s injuries under federal
  2   law pursuant to 42 U.S.C. § 1983. Defendant CITY is also vicariously liable
  3   for the acts and omissions of Defendants GARZA, STRONG, MOLINA, and
  4   DOES 1-10, inclusive, pursuant to Cal. Govt. Code §§ 820 and 815(a).
  5         30.    Plaintiff CORRALES’s mother, Plaintiff ORTIZ, and two
  6   brothers, Plaintiffs ENRIQUE CARRANZA and BULMARO CARRANZA,
  7   witnessed the incident involving CORRALES and suffered severe emotional
  8   distress as a result.
  9         31.    Defendants CITY and DOES 9-10, inclusive, also caused various
 10   injuries and are liable under federal law and under the principles set forth in
 11   Monell v. Department of Social Services, 436 U.S. 658 (1978).
 12         32.    Plaintiffs seek compensatory and punitive damages from
 13   Defendants CITY, GARZA, STRONG, MOLINA, AND DOES 1-10,
 14   inclusive, for violating various rights under the United States Constitution and
 15   California law in connection with the use of excessive and unreasonable force.
 16         33.    Plaintiff CORRALES seeks damages for his past and future pain
 17   and suffering including, but not limited to: impairment, disfigurement,
 18   emotional distress, mental anguish, embarrassment, loss of quality of life; past
 19   and future medical expenses, lost profits, past and future lost wages, and loss
 20   of earning capacity. Plaintiff CORRALES also seeks reasonable attorneys’
 21   fees and costs.
 22         34.    Plaintiffs ORTIZ, ENRIQUE CARRANZA, and BULMARO
 23   CARRANZA seek damages for their emotional distress.
 24
      ///
 25
 26   ///

 27   ///
 28
                                              7
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 8 of 33 Page ID #:8




  1                           FIRST CLAIM FOR RELIEF
  2      Unreasonable Search and Seizure – Excessive Force (42 U.S.C. § 1983)
  3   (By PLAINTIFF CORRALES against GARZA, STRONG, MOLINA, and DOES
  4                                     1-8, inclusive)
  5         35.   Plaintiff repeats and re-alleges each and every allegation of
  6   paragraphs 1 through 34, inclusive, as if fully set forth herein.
  7         36.   The Fourth Amendment of the United States Constitution, as
  8   applied to State Actors by the Fourteenth Amendment, provides the right of
  9   every person to be free from the use of excessive force by police officers.
 10         37.   When Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
 11   inclusive, arrived at Plaintiff CORRALES’S home in the City of Lompoc on
 12   August 16, 2020, Plaintiff CORRALES was unarmed and not threatening any
 13   person at the time, including Defendants.
 14         38.   Plaintiff CORRALES made no aggressive movements toward
 15   anyone, made no furtive gestures, and no physical movements that would
 16   reasonably suggest to the Defendants GARZA, STRONG, MOLINA, and
 17   DOES 1-8 that Plaintiff CORRALES was attempting, willing, or intending to
 18   inflict harm to anyone. Shortly thereafter, Defendant GARZA unleashed his
 19   police K9 on Plaintiff CORRALES, which was a show of force sufficient to
 20   effectuate a seizure of Plaintiff CORRALES.
 21         39.   Further, while Defendants GARZA, STRONG, MOLINA, and
 22   DOES 1-8 deployed the police K9 to bite Plaintiff CORRALES, they
 23   simultaneously deployed a taser against Plaintiff CORRALES and tased him
 24   for an extended period of time.
 25         40.   Throughout the incident, Plaintiff presented no immediate threat
 26   of death or serious bodily injuries to any officer or other person.
 27         41.   Defendants GARZA, STRONG, MOLINA, and DOES 1-8 caused
 28   various injuries as mentioned herein by integrally participating or failing to
                                              8
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 9 of 33 Page ID #:9




  1   intervene in the incident, and by engaging in other acts and/or omissions
  2   around the time of the incident. Defendants’ acts and omissions deprived
  3   Plaintiff CORRALES of his right to be secure in his person against
  4   unreasonable searches and seizures as guaranteed to Plaintiff CORRALES
  5   under the Fourth Amendment to the United States Constitution and applied to
  6   state actors by the Fourteenth Amendment.
  7         42.   As a direct result of the aforesaid acts and omissions of
  8   Defendants GARZA, STRONG, MOLINA, and DOES 1-8, Plaintiff
  9   CORRALES suffered great physical and mental injury, as well as fear and
 10   emotional distress related to his physical injuries.
 11         43.   The conduct of Defendants GARZA, STRONG, MOLINA, and
 12   DOES 1-8 alleged above was willful, wanton, malicious, and done with
 13   reckless disregard for the rights and safety of Plaintiff CORRALES and
 14   warrants the imposition of exemplary and punitive damages in an amount
 15   according to proof.
 16         44.   Defendants GARZA, STRONG, MOLINA, and DOES 1-8 were
 17   acting under color of state law and within the course and scope of their
 18   employment as law enforcement officers for the CITY.
 19         45.   Plaintiff CORRALES seeks damages for his past and future pain
 20   and suffering including: impairment, disfigurement, emotional distress,
 21   mental anguish, embarrassment, loss of quality of life; past and future medical
 22   expenses, lost profits, past and future lost wages, and loss of earning capacity
 23   under this claim. Plaintiff CORRALES also seeks reasonable attorneys’ fees
 24   and costs under this claim.
 25
 26   ///
 27
 28   ///
                                             9
                       COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 10 of 33 Page ID #:10




   1                            SECOND CLAIM FOR RELIEF
   2   Unreasonable Search and Seizure – Denial of Medical Care (42 U.S.C. § 1983)
   3   (By PLAINTIFF CORRALES against GARZA, STRONG, MOLINA, and DOES
   4                                      1-8, inclusive)
   5         61.    Plaintiff repeats and re-alleges each and every allegation in
   6   paragraphs 1 through 60 of the Complaint with the same force and effect as if fully
   7   set forth herein.
   8         62.     After being attacked by the police K9, Plaintiff CORRALES was
   9   immobile, bleeding, and in obvious and critical need of emergency medical care
  10   and treatment. Defendants GARZA, STRONG, MOLINA, and DOES 1-8 did not
  11   timely summon medical care or permit medical personnel to treat Plaintiff
  12   CORRALES. The delay of medical care to Plaintiff CORRALES caused Plaintiff
  13   CORRALES extreme physical and emotional pain and suffering and was a
  14   contributing cause and extent of Plaintiff CORRALES’S injuries.
  15         63.    Defendants GARZA, STRONG, MOLINA, and DOES 1-8, after
  16   observing Plaintiff CORRALES fall to the ground and suffer several bites from the
  17   K9, refused to order the K9 to release his bite, even though officers were
  18   simultaneously tasing Plaintiff CORRALES as well. After a significant period of
  19   time elapsed, the K9 released his bite and Plaintiff CORRALES laid on the ground,
  20   in obvious need of medical attention. Defendants GARZA, STRONG, MOLINA,
  21   and DOES 1-8 refused to timely summon medical care for Plaintiff CORRALES.
  22   Upon arrival to the hospital, Plaintiff CORRALES had to receive emergency
  23   sutures to treat the gaping and complex wounds inflicted by the K9.
  24         64.    The denial of medical care by the Defendants GARZA, STRONG,
  25   MOLINA, and DOES 1-8 deprived Plaintiff CORRALES of his right to be secure
  26   in his person against unreasonable searches and seizures as guaranteed to him under
  27   the Fourth Amendment to the United States Constitution and applied to state actors
  28   by the Fourteenth Amendment.
                                                10
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 11 of 33 Page ID #:11




   1          65.    As a result of the foregoing, Plaintiff CORRALES suffered great
   2   physical pain, mental anguish, emotional distress, loss of quality of life,
   3   embarrassment, impairment, disfigurement, and loss of earning capacity.
   4          66.    Defendants GARZA, STRONG, MOLINA, and DOES 1-8 knew that
   5   failure to provide timely medical treatment to Plaintiff CORRALES could result in
   6   further significant injury or the unnecessary and wanton infliction of pain, but
   7   disregarded that serious medical need, causing Plaintiff CORRALES great bodily
   8   harm, physical pain, mental anguish, emotional distress, impairment, disfigurement,
   9   and loss of quality of life.
  10          67.    The conduct of Defendants GARZA, STRONG, MOLINA, and DOES
  11   1-8 was willful, wanton, malicious, and done with reckless disregard for the rights
  12   and safety of Plaintiff CORRALES and therefore warrants the imposition of
  13   exemplary and punitive damages as to Defendants GARZA, STRONG, MOLINA,
  14   and DOES 1-8.
  15         68.     As a result of their misconduct, Defendants GARZA, STRONG,
  16   MOLINA, and DOES 1-8 are liable for Plaintiff CORRALES’S injuries, either
  17   because they were integral participants in the excessive use of force and denial of
  18   medical care, or because they were integral participants and/or failed to intervene
  19   to prevent these violations.
  20          69.    Plaintiff CORRALES seeks damages for his past and future pain and
  21   suffering including but not limited to: impairment, disfigurement, emotional
  22   distress, mental anguish, embarrassment, loss of quality of life; past and future
  23   medical expenses, lost profits, past and future lost wages, and loss of earning
  24   capacity under this claim. Plaintiff CORRALES also seeks reasonable attorneys’
  25   fees and costs under this claim.
  26   ///
  27
  28   ///
                                               11
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 12 of 33 Page ID #:12




   1                             THIRD CLAIM FOR RELIEF
   2    Unreasonable Search and Seizure – Detention and Arrest (42 U.S.C. § 1983)
   3                (By Plaintiff CORRALES against ALL DEFENDANTS)
   4         70.    Plaintiff CORRALES repeats and re-alleges each and every
   5   allegation contained in paragraphs 1 through 69 of this Complaint with the same
   6   force and effect as if fully set forth herein.
   7         71.    The Fourth Amendment of the United States Constitution, applied to
   8   state actors by the Fourteenth Amendment, guarantees all persons the right to be
   9   free from unreasonable detention in violation of their right to privacy. 42 U.S.C. §
  10   1983 provides a private right of action for conduct which violates this right.
  11         72.    Defendants GARZA, STRONG, MOLINA, and DOES 1-8 acted
  12   under the color of law at all relevant times.
  13         73.    When Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
  14   inclusive, arrived at Plaintiff CORRALES’s home in the City of Lompoc on
  15   August 16, 2020, Plaintiff CORRALES was unarmed and not threatening any
  16   person at the time, including Defendants.
  17         74.    Plaintiff CORRALES made no aggressive movements toward
  18   anyone, made no furtive gestures, and no physical movements that would
  19   reasonably suggest to the Defendants GARZA, STRONG, MOLINA, and DOES
  20   1-8 that Plaintiff CORRALES was attempting, willing, or intending to inflict harm
  21   to anyone. Shortly thereafter, without reasonable suspicion or probable cause to
  22   detain Plaintiff CORRALES, Defendant GARZA unleashed his police K9 on
  23   Plaintiff CORRALES, which was a show of force sufficient to effectuate a seizure
  24   of Plaintiff CORRALES and such seizure was unreasonable.
  25         75.    The conduct of Defendants GARZA, STRONG, MOLINA, and
  26   DOES 1-8 violated Plaintiff CORRALES’s right to be free from unreasonable
  27   search and seizure, guaranteed to Plaintiff CORRALES United States
  28   Constitution.
                                                  12
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 13 of 33 Page ID #:13




   1         76.    Defendants GARZA, STRONG, MOLINA, and DOES 1-8 are liable
   2   to Plaintiff CORRALES for his injuries, either because they were integral
   3   participants in the wrongful detention and arrest, or because they failed to
   4   intervene to prevent these violations.
   5         77.    The actions of GARZA, STRONG, MOLINA, and DOES 1-8 were
   6   willful, wanton, oppressive, malicious, fraudulent, and extremely offensive and
   7   unconscionable to any person of normal sensibilities, and therefore warrants
   8   imposition of exemplary and punitive damages.
   9         78.    Plaintiff CORRALES seeks damages for his past and future pain and
  10   suffering including but not limited to: impairment, disfigurement, emotional
  11   distress, mental anguish, embarrassment, loss of quality of life; past and future
  12   medical expenses, lost profits, past and future lost wages, and loss of earning
  13   capacity under this claim. Plaintiff CORRALES also seeks reasonable attorneys’
  14   fees and costs under this claim.
  15
  16                           FOURTH CLAIM FOR RELIEF
  17                       Failure to Intervene – (42 U.S.C. § 1983)
  18      (By PLAINTIFF CORRALES against STRONG, MOLINA, and DOES 1-8)
  19         79.    Plaintiff repeats and re-alleges each and every allegation of
  20   paragraphs 1 through 78, inclusive, as if fully set forth herein.
  21         80.    Defendants STRONG, MOLINA, and DOES 1-8 knew and
  22   understood that Plaintiff CORRALES was being subjected to a deprivation of his
  23   constitutional rights when Defendant GARZA unleashed his police K9 on Plaintiff
  24   CORRALES. Defendants STRONG, MOLINA, and DOES 1-8 were in the
  25   position to, and had the duty and authority to, intervene to prevent the wrongdoing
  26   committed against Plaintiff CORRALES by Defendant GARZA.
  27
  28
                                                 13
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 14 of 33 Page ID #:14




   1         81.    As a direct and proximate result of Defendant STRONG, MOLINA,
   2   and DOES 1-8’s failure to intervene, Plaintiff CORRALES has incurred
   3   substantial emotional and physical harm.
   4         82.    On reason and belief, Defendants GARZA, STRONG, MOLINA,
   5   and DOES 1-8 decided to unleash the police K9 on Plaintiff CORRALES without
   6   justification and intended to cause Plaintiff CORRALES serious bodily injury,
   7   even though Plaintiff CORRALES did not pose a threat to anyone and was
   8   unarmed.
   9         83.    Plaintiff CORRALES seeks damages for his past and future pain and
  10   suffering including but not limited to: impairment, disfigurement, emotional
  11   distress, mental anguish, embarrassment, loss of quality of life; past and future
  12   medical expenses, lost profits, past and future lost wages, and loss of earning
  13   capacity under this claim. Plaintiff CORRALES also seeks reasonable attorneys’
  14   fees and costs under this claim.
  15
  16                             FIFTH CLAIM FOR RELIEF
  17   Municipal Liability – Unconstitutional Custom, Practice, or Policy (42 U.S.C.
  18                                          § 1983)
  19        (By PLAINTIFF CORRALES against CITY; and DOES 9-10, inclusive)
  20         84.    Plaintiff CORRALES repeats and re-alleges each and every
  21   allegation of paragraphs 1 through 83, inclusive, as if fully set forth herein.
  22         85.    Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
  23   inclusive, acted under color of state law.
  24         86.    Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
  25   inclusive, acted pursuant to an expressly adopted or fiscal policy or longstanding
  26   practice or custom of the Defendants CITY, and DOES 9-10, inclusive.
  27         87.    On information and belief, Defendants GARZA, STRONG,
  28   MOLINA, and DOES 1-8, inclusive, were not disciplined, reprimanded, retrained,
                                                 14
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 15 of 33 Page ID #:15




   1   suspended, or otherwise penalized in connection with the deprivation of Plaintiff’s
   2   rights.
   3             88.   Defendants CITY, and DOES 9-10, inclusive, together with other
   4   CITY policymakers and supervisors, maintained, inter alia, the following
   5   unconstitutional customs, practices, and policies:
   6                   (a)   Using excessive and unreasonable force, including deadly
   7                   force on unarmed persons who do not pose a risk of imminent
   8                   death or serious bodily injury to others.
   9                   (b)   Providing inadequate training regarding the use of force,
  10                   including the use of K9s and deadly force.
  11                   (c)   Employing and retaining as police officers, individuals such
  12                   as Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
  13                   inclusive, who Defendants CITY, and DOES 9-10, inclusive, at
  14                   all times material herein, knew or reasonably should have known
  15                   had dangerous propensities for abusing their authority and for
  16                   using excessive force.
  17                   (d)   Inadequately supervising, training, controlling, assigning,
  18                   and disciplining CITY law enforcement officers, and other
  19                   personnel, including Defendants GARZA, STRONG, MOLINA,
  20                   and DOES 1-8, inclusive, who Defendant CITY knew or in the
  21                   exercise of reasonable care should have known, had the
  22                   aforementioned propensities or character traits.
  23                   (e)   Maintaining grossly inadequate procedures for reporting,
  24                   supervising, investigating, reviewing, disciplining and controlling
  25                   misconduct by law enforcement officers of the CITY.
  26                   (f)   Failing to adequately discipline CITY law enforcement
  27                   officers for the above-mentioned categories of misconduct,
  28                   including inadequate discipline and “slaps on the wrist,”
                                                 15
                             COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 16 of 33 Page ID #:16




   1                discipline that is so slight as to be out of proportion with the
   2                magnitude of the misconduct, and other inadequate discipline that
   3                is tantamount to encouraging misconduct.
   4                (g)    Encouraging, accommodating, or facilitating a “blue code
   5                of silence,” “blue shield,” “blue wall,” “blue curtain,” “blue veil,”
   6                or simply “code of silence,” pursuant to which officers do not
   7                report other officers’ errors, misconduct, or crimes. Pursuant to
   8                this code of silence, if questioned about an incident of misconduct
   9                involving another officer, while following the code, the officer
  10                being questioned will claim ignorance of the other officer’s
  11                wrongdoing.
  12         89.    By reason of the aforementioned acts and omissions, Plaintiff
  13   CORRALES has endured substantial pain and suffering.
  14         90.    Defendants CITY and DOES 9-10, inclusive, together with various
  15   other officials, whether named or unnamed, had either actual or constructive
  16   knowledge of the deficient policies, practices and customs alleged herein. Despite
  17   having knowledge as stated above, these Defendants condoned, tolerated and
  18   through actions and inactions thereby ratified such policies. Said Defendants also
  19   acted with deliberate indifference to the foreseeable effects and consequences of
  20   these policies with respect to the constitutional rights of Plaintiff CORRALES and
  21   other individuals similarly situated.
  22         91.    By perpetrating, sanctioning, tolerating and ratifying the outrageous
  23   conduct and other wrongful acts, Defendants CITY and DOES 9-10, inclusive,
  24   acted with intentional, reckless, and callous disregard for the Plaintiff
  25   CORRALES’s constitutional rights. Furthermore, the policies, practices, and
  26   customs implemented, maintained, and tolerated by Defendants CITY and DOES
  27   9-10, inclusive, were affirmatively linked to and were a significantly influential
  28   force behind Plaintiff CORRALES’s injuries.
                                                 16
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 17 of 33 Page ID #:17




   1         92.     The acts of each of Defendants DOES 9-10, inclusive, were willful,
   2   wanton, oppressive, malicious, fraudulent, and extremely offensive and
   3   unconscionable to any person of normal sensibilities, and therefore warrants
   4   imposition of exemplary and punitive damages as to DOES 9-10, inclusive.
   5         93.     Based on information and belief, the following are examples of cases
   6   where the involved officers were not disciplined, reprimanded, retrained,
   7   suspended, or otherwise penalized in connection with the underlying acts giving
   8   rise to the below lawsuits, which indicates that the CITY routinely ratifies such
   9   behavior, fails to train its officers, and maintains a practice of allowing such
  10   behavior:
  11                 (a)   In Giles v. City of Lompoc, case number 2:15-cv-05560-SJO-
  12                 JPR, plaintiff alleged that the involved LPD officers used excessive
  13                 and unreasonable force against Michael Giles, and the case ended in
  14                 a $300,000 settlement.
  15         94.     Accordingly, Defendants CITY and DOES 9-10, inclusive, each are
  16   liable for compensatory damages under 42 U.S.C. § 1983.
  17         95.     Plaintiff CORRALES seeks damages for his past and future pain and
  18   suffering including: impairment, disfigurement, emotional distress, mental
  19   anguish, embarrassment, loss of quality of life; past and future medical expenses,
  20   lost profits, past and future lost wages, and loss of earning capacity under this
  21   claim. Plaintiff CORRALES also seek reasonable attorneys’ fees and costs under
  22   this claim.
  23
  24   ///
  25
  26   ///
  27
  28   ///
                                                 17
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 18 of 33 Page ID #:18




   1                               SIXTH CLAIM FOR RELIEF
   2                  Municipal Liability for Failure to Train (42 U.S.C. § 1983)
   3      (By PLAINTIFF CORRALES against CITY and DOES 9-10, inclusive)
   4            96.     Plaintiff CORRALES repeats and re-alleges each and every
   5   allegation in paragraphs 1 through 95 of this Complaint with the same force and
   6   effect as if fully set forth herein.
   7            97.     Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
   8   inclusive, acted under color of law.
   9            98.     The acts of Defendants GARZA, STRONG, MOLINA, and DOES 1-
  10   8, inclusive, deprived Plaintiff CORRALES of his particular rights under the
  11   United States Constitution.
  12            99.     On information and belief, Defendant CITY failed to properly and
  13   adequately train Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
  14   inclusive, including but not limited to, with regard to the deployment of police
  15   K9s and the use of physical force, less than lethal force, and lethal force.
  16            100. The training policies of Defendant CITY were not adequate to train
  17   its officers to handle the usual and recurring situations with which they must deal,
  18   including de-escalation techniques, and both the use of less than lethal and lethal
  19   force.
  20            101. The training that the CITY’s law enforcement officers, including
  21   Defendants GARZA, STRONG, MOLINA, and DOES 1-8, should have received
  22   with regards to the deployment of a police K9 against an unarmed man and failure
  23   to summon timely medical care after a citizen suffers severe K9 bites causing
  24   serious injuries, includes training that officers should not deploy a K9 on an
  25   unarmed subject who posed no threat of harm to officers or anyone else.
  26            102. Defendant CITY and DOES 9-10, inclusive, were deliberately
  27   indifferent to the obvious consequences of its failure to train its officers
  28   adequately.
                                                  18
                             COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 19 of 33 Page ID #:19




   1         103. The failure of Defendants CITY and DOES 9-10, inclusive, to
   2   provide adequate training caused the deprivation of Plaintiff CORRALES’s rights
   3   by Defendants GARZA, STRONG, MOLINA, and DOES 1-8, inclusive; that is,
   4   Defendants’ failure to train is so closely related to the deprivation of Plaintiff
   5   CORRALES’s rights as to be the moving force that caused the ultimate injury.
   6         104. The following are only a few examples of cases where the involved
   7   officers were not disciplined, reprimanded, retrained, suspended, or otherwise
   8   penalized in connection with the underlying acts giving rise to the below lawsuits,
   9   which indicates that Defendant CITY failed to adequately train its officers, more
  10   specifically the failure to train with regard to the use of force:
  11                 (a)   In Giles v. City of Lompoc, case number 2:15-cv-05560-
  12                 SJO-JPR, plaintiff alleged that the involved LPD officers used
  13                 excessive and unreasonable force against Michael Giles, and the
  14                 case ended in a $300,000 settlement.
  15         105. Accordingly, Defendants CITY and DOES 9-10, inclusive, are liable
  16   to Plaintiff CORRALES for compensatory damages under 42 U.S.C. § 1983.
  17         106. Plaintiff CORRALES seek damages for their past and future pain and
  18   suffering including: impairment, disfigurement, emotional distress, mental
  19   anguish, embarrassment, loss of quality of life; past and future medical expenses,
  20   lost profits, past and future lost wages, and loss of earning capacity under this
  21   claim. Plaintiff CORRALES also seek reasonable attorneys’ fees and costs under
  22   this claim.
  23
  24   ///
  25
  26   ///
  27
  28   ///
                                                  19
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 20 of 33 Page ID #:20




   1                            SEVENTH CLAIM FOR RELIEF
   2                  Municipal Liability – Ratification (42 U.S.C. § 1983)
   3      (By PLAINTIFF CORRALES against CITY and DOES 9-10, inclusive)
   4          107. Plaintiff CORRALES repeats and re-alleges each and every
   5   allegation in paragraphs 1 through 106 of this Complaint with the same force and
   6   effect as if fully set forth herein.
   7          108. Defendants GARZA, STRONG, MOLINA, and DOES 1-8,
   8   inclusive, acted under color of law.
   9          109. The acts of Defendants GARZA, STRONG, MOLINA, and DOES 1-
  10   8, inclusive, deprived Plaintiff CORRALES of his particular rights under the
  11   United States Constitution.
  12          110. Upon information and belief, a final policymaker, acting under color
  13   of law, has a history of ratifying the unconstitutional response to peaceful protest
  14   and unreasonable uses of force, including deadly force.
  15          111. Upon information and belief, a final policymaker, acting under color
  16   of law, who had final policymaking authority concerning Defendants GARZA’s,
  17   STRONG’, MOLINA’s, and DOES 1-8’s, acts and the bases for them. Upon
  18   information and belief, the final policymaker knew of and specifically approved of
  19   Defendants GARZA’s, STRONG’s, MOLINA’s, and DOES 1-8’s, acts.
  20          112. On information and belief, CITY final policymakers, including
  21   DOES 9-10, inclusive, knew that Plaintiff CORRALES never presented a risk of
  22   harm to an officer or anyone else and that Plaintiff CORRALES complied with
  23   officers’ commands.
  24          113. On information and belief, the official policies with respect to the
  25   incident are that officers are not to use deadly force against an individual unless
  26   the individual poses an immediate risk of death or serious bodily injury to the
  27   officers or others, or if the individual has inflicted death or serious bodily injury
  28   against someone or threatened to do so, the officers may use deadly force to
                                                 20
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 21 of 33 Page ID #:21




   1   prevent the individual’s escape. The officers’ actions deviated from these official
   2   policies because Plaintiff CORRALES did not pose an immediate threat of death
   3   or serious bodily injury to the involved officers or anyone else.
   4         114. Upon information and belief, a final policymaker has determined that
   5   the acts of GARZA, STRONG, MOLINA, and DOES 1-8 were “within policy.”
   6         115. The following are only a few examples of cases where the involved
   7   officers were not disciplined, reprimanded, retrained, suspended, or otherwise
   8   penalized in connection with the underlying acts giving rise to the below lawsuits,
   9   which indicates that Defendant CITY routinely ratifies such behavior:
  10                 (a)   In Giles v. City of Lompoc, case number 2:15-cv-05560-
  11                 SJO-JPR, Plaintiff alleged that the involved LPD officers used
  12                 excessive and unreasonable force against Michael Giles, and the
  13                 case ended in a $300,000 settlement.
  14         116. By reason of the aforementioned acts and omissions, Defendants
  15   CITY and DOES 9-10, inclusive, are liable to Plaintiff CORRALES for
  16   compensatory damages under 42 U.S.C. § 1983.
  17         117. Plaintiff CORRALES seeks damages for his past and future pain and
  18   suffering including: impairment, disfigurement, emotional distress, mental
  19   anguish, embarrassment, loss of quality of life; past and future medical expenses,
  20   lost profits, past and future lost wages, and loss of earning capacity under this
  21   claim. Plaintiff CORRALES also seeks reasonable attorneys’ fees and costs under
  22   this claim.
  23
  24   ///
  25
  26   ///
  27
  28   ///
                                                21
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 22 of 33 Page ID #:22




   1                             EIGHTH CLAIM FOR RELIEF
   2                             False Arrest/False Imprisonment
   3    (PLAINTIFF CORRALES against DEFENDANTS CITY, GARZA, STRONG,
   4                                  MOLINA, and DOES 1-8)
   5          118. Plaintiff CORRALES repeats and re-alleges each and every
   6   allegation in paragraphs 1 through 117 of this Complaint with the same force and
   7   effect as if fully set forth herein.
   8          119. As alleged in detail above, Defendants GARZA, STRONG,
   9   MOLINA, AND DOES 1-8, while working as officers for the LPD and acting
  10   within the course and scope of their duties, intentionally deprived Plaintiff
  11   CORRALES of his freedom of movement by use of force, threats of force,
  12   menace, fraud, deceit, and unreasonable duress. Defendants GARZA, STRONG,
  13   MOLINA, AND DOES 1-8 detained Plaintiff CORRALES without reasonable
  14   suspicion and arrested him without probable cause.
  15          120. Plaintiff CORRALES did not knowingly or voluntarily consent.
  16          121. Defendants GARZA, STRONG, MOLINA, AND DOES 1-8
  17   detained Plaintiff CORRALES for an appreciable amount of time.
  18          122. The conduct of Defendants GARZA, STRONG, MOLINA, AND
  19   DOES 1-8 was a substantial factor in causing the harm to Plaintiff CORRALES.
  20          123. As a result of their misconduct, Defendants GARZA, STRONG,
  21   MOLINA, AND DOES 1-8 are liable for Plaintiff CORRALES’s injuries, either
  22   because they were integral participants in the wrongful detention and arrest, or
  23   because they failed to intervene to prevent these violations.
  24          124. Defendant CITY is vicariously liable for the wrongful acts of
  25   Defendants GARZA, STRONG, MOLINA, AND DOES 1-8 pursuant to section
  26   815.2(a) of the California Government Code, which provides that a public entity is
  27   liable for the injuries caused by its employees within the scope of employment if
  28   the employee’s act would subject him or her to liability.
                                                22
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 23 of 33 Page ID #:23




   1         125. Plaintiff CORRALES seeks compensatory damages for the violations
   2   of his rights, including for his past and future pain and suffering including:
   3   impairment, disfigurement, emotional distress, mental anguish, embarrassment,
   4   loss of quality of life; past and future medical expenses, lost profits, past and
   5   future lost wages, and loss of earning capacity under this claim.
   6         126. The conduct of Defendants GARZA, STRONG, MOLINA, AND
   7   DOES 1-8 was malicious, wanton, oppressive, and accomplished with a conscious
   8   disregard for the rights of Plaintiff CORRALES, entitling Plaintiff CORRALES to
   9   an award of exemplary and punitive damages to be proven at trial.
  10
  11                              NINTH CLAIM FOR RELIEF
  12            Battery (Cal. Govt. Code § 820 and California Common Law)
  13         (By PLAINTIFF CORRALES Against Defendants CITY and GARZA,
  14                             STRONG, MOLINA, and DOES 1-8)
  15         127. Plaintiff CORRALES repeats and realleges each and every allegation
  16   in paragraphs 1 through 126 of this Complaint with the same force and effect as if
  17   fully set forth herein.
  18         128. At all relevant times, Defendants GARZA, STRONG, MOLINA, and
  19   DOES 1-8 were working as police officers for the LPD and was acting within the
  20   course and scope of their duties as police officers for the CITY.
  21         129. After Defendants GARZA and STRONG arrived at 421 South U
  22   Street in Lompoc, California they began to ask Plaintiff CORRALES to back up.
  23   Plaintiff CORRALES complied with these orders and did not pose a threat of
  24   harm to the officers or any other person. Nevertheless, Defendants GARZA,
  25   STRONG, and DOES 1-8 released their police K9 to attack Plaintiff CORRALES.
  26         130. The police K9 bit Plaintiff CORRALES, inflicting injuries to his leg
  27   and arm and causing him to fall to the ground bleeding and in severe pain. The
  28   use of force, including but not limited to Defendants’ deployment of the police K9
                                                 23
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 24 of 33 Page ID #:24




   1   and taser, was excessive, objectively unreasonable and contrary to basic police
   2   officer training, including because Plaintiff CORRALES had not committed any
   3   crime, Plaintiff CORRALES posed no immediate threat of death or serious bodily
   4   injury to any person, and Plaintiff CORRALES was complying with orders from
   5   officers. At no time was Plaintiff CORRALES armed with a knife or gun.
   6         131. As a direct and proximate result of the conduct of Defendants
   7   GARZA, STRONG, MOLINA, and DOES 1-8 as alleged above, Plaintiff
   8   CORRALES suffered serious injuries, including complex and gaping lacerations
   9   to his leg and arm.
  10         132. Defendants GARZA, STRONG, MOLINA, and DOES 1-8 had no
  11   legal justification for using force against Plaintiff CORRALES, and said
  12   Defendants GARZA, STRONG, MOLINA, and DOES 1-8’s use of force while
  13   carrying out their duties as police officers was an unreasonable use of force,
  14   particularly because Plaintiff CORRALES did not pose an immediate threat to the
  15   life of any individual, including any officer, at the time of the release of the police
  16   K9, Plaintiff CORRALES was not armed with a knife or gun at any relevant time,
  17   and because Plaintiff CORRALES was complying with Defendants GARZA,
  18   STRONG, MOLINA, and DOES 1-8’S orders.
  19         133. The CITY is vicariously liable for the wrongful acts of Defendants
  20   GARZA, STRONG, MOLINA, and DOES 1-8 pursuant to section 815.2(a) of the
  21   California Government Code, which provides that a public entity is liable for the
  22   injuries caused by its employees within the scope of the employment if the
  23   employee’s act would subject him or her to liability.
  24         134. The conduct of Defendants GARZA, STRONG, MOLINA, and
  25   DOES 1-8 was malicious, wanton, oppressive, and accomplished with a conscious
  26   disregard for the rights of Plaintiff CORRALES, entitling Plaintiff CORRALES to
  27   an award of exemplary and punitive damages, which Plaintiff CORRALES seeks
  28   under this claim.
                                                 24
                           COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 25 of 33 Page ID #:25




   1         135. Plaintiff CORRALES seeks compensatory damages for the violations
   2   of his rights, including for his past and future pain and suffering including:
   3   impairment, disfigurement, emotional distress, mental anguish, embarrassment,
   4   loss of quality of life; past and future medical expenses, lost profits, past and
   5   future lost wages, and loss of earning capacity under this claim.
   6
   7                             TENTH CLAIM FOR RELIEF
   8          Negligence (Cal. Govt. Code § 820 and California Common Law)
   9               (By PLAINTIFF CORRALES against all DEFENDANTS)
  10         136. Plaintiff CORRALES repeats and realleges each and every allegation
  11   in paragraphs 1 through 135 of this Complaint with the same force and effect as if
  12   fully set forth herein.
  13         137. Police officers, including Defendants GARZA, STRONG, MOLINA,
  14   and DOES 1-8, have a duty to use reasonable care to prevent harm or injury to
  15   others. This duty includes using appropriate tactics, giving appropriate
  16   commands, giving warnings, and not using any force unless objectively
  17   reasonably necessary.
  18         138. Defendants CITY, GARZA, STRONG, MOLINA, and DOES 1-10
  19   breached this duty of care. The actions and inactions of Defendants were negligent
  20   and reckless, including but not limited to:
  21                a)     Defendants STRONG, MOLINA, and DOES 1-8’s failure to
  22                constitutionally respond to Plaintiff CORRALES’S home.
  23                b)     Defendants GARZA, STRONG, MOLINA, and DOES 1-8’s
  24                failure to properly and adequately assess the need to use force against
  25                Plaintiff CORRALES.
  26                c)     Defendants GARZA, STRONG, MOLINA, and DOES 1-8’s
  27                negligent tactics and handling of the situation with Plaintiff
  28
                                                 25
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 26 of 33 Page ID #:26




   1                 CORRALES, including the failure to give Plaintiff CORRALES a
   2                 warning prior to force being used.
   3                 d)    Defendants GARZA, STRONG, MOLINA, and DOES 1-8’s
   4                 negligent use of force against Plaintiff CORRALES.
   5                 e)    Defendants GARZA, STRONG, MOLINA, and DOES 1-8’s
   6                 failure to provide prompt medical care to Plaintiff CORRALES.
   7                 f)    the failure to properly train and supervise employees, including
   8                 Defendants GARZA, STRONG, MOLINA, and DOES 1-8.
   9                 g)    the failure to ensure that adequate numbers of employees with
  10                 appropriate education and training were available to meet the needs
  11                 of and protect the rights of Plaintiff CORRALES.
  12         139. As a direct and proximate result of Defendants’ conduct as alleged
  13   above, and other undiscovered negligent conduct, Plaintiff CORRALES suffered
  14   past and future financial loss, serious and permanent physical injuries,
  15   impairment, disfigurement, past and future emotional and mental distress, and past
  16   and future medical expenses.
  17         140. The CITY is vicariously liable for the wrongful acts of Defendants
  18   GARZA, STRONG, MOLINA, and DOES 1-10 pursuant to section 815.2(a) of
  19   the California Government Code, which provides that a public entity is liable for
  20   the injuries caused by its employees within the scope of the employment if the
  21   employee’s act would subject him or her to liability.
  22         141. Plaintiff CORRALES seeks damages for his past and future pain and
  23   suffering including: impairment, disfigurement, emotional distress, mental
  24   anguish, embarrassment, loss of quality of life; past and future medical expenses,
  25   lost profits, past and future lost wages, and loss of earning capacity under this
  26   claim. Plaintiff CORRALES also seeks reasonable attorneys’ fees and costs under
  27   this claim.
  28
                                                26
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 27 of 33 Page ID #:27




   1                            ELEVENTH CLAIM FOR RELIEF
   2       Intentional Infliction of Emotional Distress (California Common Law)
   3        (By PLAINTIFFS CORRALES, ORTIZ, ENRIQUE CARRANZA, and
   4    BULMARO CARRANZA against GARZA, STRONG, MOLINA, and DOES 1-
   5                                       8, inclusive)
   6         142. Plaintiffs repeat and re-allege each and every allegation in paragraphs
   7   1 through 141 of this Complaint with the same force and effect as if fully set forth
   8   herein.
   9         143. Defendants GARZA, STRONG, MOLINA, and DOES 1-8, while
  10   working for the CITY and acting within the course and scope of their duties as
  11   police officers, intentionally and with reckless disregard, inflicted severe
  12   emotional distress on Plaintiffs when they deployed their police K9 to bite
  13   Plaintiff CORRALES in the presence of Plaintiffs ORTIZ, ENRIQUE
  14   CARRANZA, and BULMARO CARRANZA for an extended period of time and
  15   with no justification.
  16         144. At no point throughout the relevant time was Plaintiff CORRALES
  17   armed, nor did he pose a threat to anyone’s safety.
  18         145. Plaintiffs ORTIZ, ENRIQUE CARRANZA, and BULMARO
  19   CARRANZA were present at or near the scene of the incident when the use of a
  20   police K9 against their family member, Plaintiff CORRALES, occurred, and
  21   observed the incident. Plaintiff ORTIZ lost consciousness at the scene after
  22   witnessing the police K9 attack her son, Plaintiff CORRALES.
  23         146. As a direct and proximate cause of Defendants GARZA, STRONG,
  24   MOLINA, and DOES 1-8’s conduct, Plaintiffs CORRALES, ORTIZ, ENRIQUE
  25   CARRANZA, and BULMARO CARRANZA were caused to suffer severe
  26   emotional distress, including but not limited to, paralyzing fear, anxiety, anguish,
  27   humiliation, and other injuries to their nervous systems.
  28
                                                27
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 28 of 33 Page ID #:28




   1         147. Plaintiff ORTIZ is the natural mother of Plaintiff CORRALES.
   2   Plaintiffs ENRIQUE CARRANZA and BULMARO CARRANZA are the natural
   3   half siblings of Plaintiff CORRALES.
   4         148. Plaintiffs CORRALES, ORTIZ, ENRIQUE CARRANZA, AND
   5   BULMARO CARRANZA bring this claim in their individual capacities and seek
   6   compensatory damages for their severe emotional distress resulting from
   7   observing the negligent use of force against Plaintiff CORRALES.
   8
   9                          TWELFTH CLAIM FOR RELIEF
  10       Negligent Infliction of Emotional Distress (California Common Law)
  11        (By PLAINTIFFS ORTIZ, ENRIQUE CARRANZA, and BULMARO
                          CARRANZA against all DEFENDANTS)
  12
             149. Plaintiffs repeat and re-allege each and every allegation in paragraphs
  13
       1 through 148 of this Complaint with the same force and effect as if fully set forth
  14
       herein.
  15
             150. Defendants GARZA, STRONG, MOLINA, and DOES 1-8, while
  16
       working for the CITY and acting within the course and scope of their duties as
  17
       police officers, negligently and carelessly inflicted severe emotional distress on
  18
       Plaintiffs ORTIZ, ENRIQUE CARRANZA, and BULMARO CARRANZA when
  19
       they intentionally and for an extended period of time deployed their police K9 to
  20
       bite Plaintiff CORRALES in the presence of Plaintiffs ORTIZ, ENRIQUE
  21
       CARRANZA, and BULMARO CARRANZA.
  22
             151. Plaintiffs ORTIZ, ENRIQUE CARRANZA, and BULMARO
  23
       CARRANZA were present at or near the scene of the incident when the use of a
  24
       police K9 against their family member, Plaintiff CORRALES, occurred, observed
  25
       the incident, and were aware that Defendants’ actions were causing injury to
  26
       Plaintiff CORRALES. Plaintiff ORTIZ lost consciousness and fell to the floor at
  27
       the scene after witnessing the police K9 attack her son, Plaintiff CORRALES.
  28
                                                28
                         COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 29 of 33 Page ID #:29




   1         152. Defendants GARZA, STRONG, MOLINA, and DOES 1-8’s conduct
   2   was a substantial factor in causing Plaintiffs ORTIZ, ENRIQUE CARRANZA,
   3   and BULMARO CARRANZA to suffer severe emotional distress, including but
   4   not limited to, paralyzing fear, anxiety, anguish, humiliation, and other injuries to
   5   their nervous systems.
   6         153. Plaintiff ORTIZ is the natural mother of Plaintiff CORRALES.
   7   Plaintiffs ENRIQUE CARRANZA and BULMARO CARRANZA are the natural
   8   half siblings of Plaintiff CORRALES.
   9         154. Plaintiffs ORTIZ, ENRIQUE CARRANZA, AND BULMARO
  10   CARRANZA bring this claim in their individual capacities and seek
  11   compensatory damages for their severe emotional distress resulting from
  12   observing the negligent use of force against their family member, Plaintiff
  13   CORRALES.
  14                             THIRTEENTH claim for relief
  15                   Violation of the Bane Act (Cal. Civil Code § 52.1)
  16                (By PLAINTIFF CORRALES against all DEFENDANTS)
  17         155.    Plaintiff repeats and realleges each and every allegation in
  18   paragraphs 1 through 154 of this Complaint with the same force and effect as if
  19   fully set forth herein.
  20         156.    California Civil Code, Section 52.1 (the Bane Act), prohibits any
  21   person from using violent acts or threatening to commit violent acts in retaliation
  22   against another person for exercising that person’s constitutional rights. An intent
  23   to violate a person’s constitutional rights can be inferred by a reckless disregard
  24   for the person’s such rights.
  25          157. Defendants GARZA, STRONG, MOLINA, and DOES 1-8, while
  26   working for the CITY and acting within the course and scope of their duties as
  27   police officers, intentionally committed, and attempted to commit acts of violence
  28   against Plaintiff CORRALES, including by unleashing a police K9 against him
                                                29
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 30 of 33 Page ID #:30




   1   without justification or excuse. After Defendants GARZA, STRONG, MOLINA,
   2   and DOES 1-8 released the police K9 to attack Plaintiff CORRALES and as
   3   Plaintiff CORRALES lay bleeding on the ground, Defendants GARZA,
   4   STRONG, MOLINA, and DOES 1-8 deployed a Taser against Plaintiff
   5   CORRALES, did not offer to render any sort of medical aid and waited an
   6   unjustifiably long period of time before summoning medical care.
   7         158. When Defendants GARZA, STRONG, MOLINA, and DOES 1-8
   8   unleashed the police K9 on Plaintiff CORRALES and allowed him to lie bleeding
   9   on the ground, they interfered with Plaintiff CORRALES’S constitutional rights to
  10   be free from unreasonable searches and seizures, to equal protection of the laws,
  11   to timely and adequate medical care, and to be free from state actions that shock
  12   the conscience, and to life, liberty, and property.
  13         159. On information and belief, Defendants GARZA, STRONG,
  14   MOLINA, and DOES 1-8 intentionally and spitefully committed the above acts to
  15   discourage Plaintiff CORRALES from exercising his constitutional rights, to
  16   retaliate against him for invoking such rights, or to prevent him from exercising
  17   such rights, which he was and is fully entitled to enjoy. Defendants GARZA,
  18   STRONG, MOLINA, and DOES 1-8 intentionally interfered with the above
  19   constitutional rights of Plaintiff CORRALES, and as alleged herein, which can be
  20   demonstrated by Defendants GARZA, STRONG, MOLINA, and DOES 1-8’s
  21   reckless disregard for Plaintiff CORRALES’S constitutional rights.
  22         160. On information and belief, Plaintiff CORRALES reasonably believed
  23   and understood that the violent acts committed by Defendants GARZA,
  24   STRONG, MOLINA, and DOES 1-8 were intended to discourage him from
  25   exercising the above constitutional rights, to retaliate against him for invoking
  26   such rights, or to prevent him from exercising such rights.
  27
  28
                                                 30
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 31 of 33 Page ID #:31




   1         161.    The conduct of Defendants GARZA, STRONG, MOLINA, and
   2   DOES 1-8 was a substantial factor in causing Plaintiff CORRALES’s harms,
   3   losses, injuries, and damages.
   4         162. The CITY is vicariously liable for the wrongful acts of Defendants
   5   GARZA, STRONG, MOLINA, and DOES 1-8 pursuant to section 815.2(a) of the
   6   California Government Code, which provides that a public entity is liable for the
   7   injuries caused by its employees within the scope of the employment if the
   8   employee’s act would subject him or her to liability.
   9         163. Defendants GARZA, STRONG, MOLINA, and DOES 9-10 are
  10   vicariously liable under California law and the doctrine of respondeat superior.
  11         164. Defendants GARZA, STRONG, MOLINA, and DOES 1-8’S conduct
  12   was malicious, wanton, oppressive, and accomplished with a conscious disregard
  13   for Plaintiff CORRALES’s rights, justifying an award of exemplary and punitive
  14   damages as to Defendants GARZA, STRONG, MOLINA, and DOES 1-8.
  15         165. Plaintiff CORRALES seeks compensatory damages for the violations
  16   of his rights, including for his past and future pain and suffering including:
  17   impairment, disfigurement, emotional distress, mental anguish, embarrassment,
  18   loss of quality of life; past and future medical expenses, lost profits, past and
  19   future lost wages, and loss of earning capacity under this claim. Plaintiff
  20   CORRALES also seeks punitive damages, costs, and attorney’s fees and a
  21   multiplier under California Civil Code section 52 et seq. as to this claim.
  22
  23
  24
  25
  26
  27
  28
                                                 31
                          COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 32 of 33 Page ID #:32




   1                                PRAYER FOR RELIEF
   2         WHEREFORE, Plaintiffs JESUS CORRALES; ERICA ORTIZ; ENRIQUE
   3   CARRANZA; BULMARO CARRANZA, request entry of judgment in their favor
   4   against Defendants CITY OF LOMPOC; HENRY STRONG; DANIEL GARZA;
   5   GABRIEL MOLINA; and DOES 1-10, inclusive, as follows:
   6         1.    For compensatory damages, according to proof at trial, under federal
   7               and State law.
   8         2.    For punitive and exemplary damages against the individual defendants
   9               in an amount to be proven at trial.
  10         3.    For statutory damages.
  11         4.    For reasonable attorneys’ fees including litigation expenses.
  12         5.    For costs of suit and interest incurred herein.
  13         6.    For such other and further relief as the Court may deem just and proper.
  14
  15   DATED: August 16, 2021                 LAW OFFICES OF DALE K. GALIPO
  16
  17                                   By:          /s/    Dale K. Galipo
                                              Dale K. Galipo, Esq.
  18                                          Attorney for Plaintiffs
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               32
                        COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
Case 2:21-cv-06629-CJC-GJS Document 1 Filed 08/16/21 Page 33 of 33 Page ID #:33




   1                              DEMAND FOR JURY TRIAL
   2             PLAINTIFFS hereby submit this demand that this action be tried in front of
   3   a jury.
   4
   5   DATED: August 16, 2021                   LAW OFFICES OF DALE K. GALIPO
   6
   7                                     By:          /s/    Dale K. Galipo
                                                Dale K. Galipo, Esq.
   8                                            Attorney for Plaintiffs
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 33
                            COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL
